MEMORANDUM ***
Charles Anthony Greene appeals pro se from the district court’s order reversing the administrative law judge’s (“ALJ”) decision to deny disability benefits and remanding for further proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a district court’s decision to remand for further proceedings. Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.2000). We affirm.
Greene contends the district court abused its discretion by remanding for further proceedings, instead of for an immediate award of benefits. We disagree. The ALJ’s decision contains ambiguity regarding Greene’s non-exertional restrictions and the advice of a vocational expert could aid in the resolution of the case. The *416district court therefore did not abuse its discretion in granting the government’s motion to remand. See Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir.2004) (remand for further proceedings appropriate where enhancement of the record would be useful); Harman, 211 F.3d at 1178.
Greene’s contention that he was improperly denied a jury trial is unavailing. See 42 U.S.C. § 405(g) (“The court shall have power to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision of the Commissioner.”).
We do not consider Greene’s contentions raised for the first time in his reply brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990).
We recommend, but do not require, that the district court on remand appoint counsel with experience in social security disability matters for Greene.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.